COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Ayala v. Ayala

Appellate case numbers: 01-13-00270-CV

Trial court case number: 2011-35241

Trial court:              312th District Court of Harris County

       Appellant’s motion for rehearing is denied.


       It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                       Acting for the Court

Panel consists of Justices Jennings, Higley, and Sharp


Date: April 10, 2014